EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Entertainment Art, Inc. (A Development Stage Company) El Dorado Hills, CA We hereby consent to the inclusion in this form 10-K, Annual Report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 of our report dated June 1, 2012 relating to the financial statements of Entertainment Art, Inc. as of and for the year ended March 31, 2012. /s/ ZS Consulting Group LLP Melville, New York June 6, 2012 115 Broad Hollow Road, Suite 350Melville, New York 11747 Tel: (516) 394-3344Fax:(516) 908-7867 www.zmscpas.com
